DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/452,584 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is drawn to a gas sensor for detecting a concentration of a specific gas in a measurement-object gas. The gas sensor comprises an oxygen-ion-conductive solid electrolyte layer, a measurement-object gas flow section, a main pump cell, an auxiliary pump cell, a measurement electrode, and a reference electrode. The auxiliary pump cell is downstream of the main pump cell. The main pump cell includes an inner main pump electrode that does not contain a noble metal having a catalytic activity inhibition ability to inhibit catalytic activity of a catalytically active noble metal on the specific gas. The auxiliary pump cell includes an inner auxiliary pump electrode that contains the noble metal having the catalytic activity inhibition ability. The noble metal having the catalytic activity inhibition ability is gold. The inner main pump electrode, the inner auxiliary pump electrode, and the measurement electrode each contain the catalytically active noble metal.
The prior art does not disclose nor render obvious all of the cumulative limitations of the gas sensor of independent claim 1 and the sensor element of independent claim 3, with particular attention to the limitations:
“the inner main pump electrode does not contain a noble metal having a catalytic activity inhibition ability to inhibit catalytic activity of the catalytically active noble metal on the specific gas, and the inner auxiliary pump electrode contains the noble metal having the catalytic activity inhibition ability” in combination with the other limitations of claims 1 and 3.
The closest prior art of record is considered to be Sakakibara et al. (US 2016/0258897 A1) and Ding et al. (US 2008/0296174 A1).
Upon further consideration in light of the arguments filed in the March 24, 2022 amendment, the claims have been found to overcome the previous rejection because Sakakibara in view of Ding does not teach an inner main pump electrode that is different from the inner auxiliary pump electrode in the manner claimed. The inside pump electrode 22 of Sakakibara contains Au (Fig. 3, para. [0039]), and therefore fails to teach wherein the inner main pump electrode does not contain a noble metal having a catalytic activity inhibition ability. Ding teaches that the first pumping electrode 214 and the second pumping electrode 222 may be made of platinum and/or gold (Fig. 2, para. [0025]), but does not disclose or suggest to one having ordinary skill in the art that the first pumping electrode 214 is made from a material different from the second pumping electrode 222. Ding does not disclose or suggest to include an inner main pump electrode that is different from the inner auxiliary pump electrode in the manner claimed. Therefore, Sakakibara and Ding fail to teach wherein “the inner main pump electrode does not contain a noble metal having a catalytic activity inhibition ability to inhibit catalytic activity of the catalytically active noble metal on the specific gas, and the inner auxiliary pump electrode contains the noble metal having the catalytic activity inhibition ability” (italicizing and underlining by the Examiner) in combination with the other limitations of claims 1 and 3.
The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1699